 198DECISIONS OF NATIONAL LABOR RELATIONS WARDfrom bargainingunitscomprised of other employees in the department store.See,e.g.,Duane's Miami Corporation,119 NLRB 1331, 1335;The Sperry and HutchinsonCompany,117 NLRB 1762, 1764, footnote 5. Butassumingarguendothat theemployees in the leased departments here would not be includedin a unitcompris-ing the GEM store, it by no means follows that they are included in the preexistingunit of Respondent's retail stores as an accretion thereto.At least three possibilitiesexist:they may be an automatic accretion; they may be included in that unit onlyafter a self-determination election; and they may be excluded therefrom and requiredto comprise a unit of their own.For purposes of this proceeding, I need answeronly the first question: do these departments constitute an accretion to the pre-existing unit by operation of law and without regard to the wishes of the employeestherein?Stated otherwise, the question is whether these departments should beconsidered as simply a new retail store or stores in Respondent's chain (in whichcase they would be an accretion to the unit; seeJewel Food Stores, a Departmentof Jewel Tea Co, Inc.,111 NLRB 1368), or whether they should be considered assufficiently different in character to lead to theconclusionthat the "accretion"principle is inapplicable.A consideration of the Board cases finding or rejecting "accretions" leaves me withlittledoubt that the departments here do not constitute an accretion to the pre-existing unit of retail stores.In reaching that result, while I rely on the entirecongeries of facts, I am particularly impressed by the nearly complete lack of trans-fer between the stores and the GEM departments, the differences in duties betweenthe store employees and those in the GEM departments, the extent to which GEMcontrols the labor conditions in the leased departments (minimum wage, sick leave,and vacation policy), and the administrative difference which Respondent observesbetween the stores and the GEM departments, particularly in the sources of supply.See particularlyEssexWire Corporation,130 NLRB 450, 453;Longs Stores, Inc.,a California Corporation,129 NLRB 1495, 1496-1497;Kraunbo Food Stores, Inc.,119 NLRB 369, 373; Pay LessDrug Stores,127 NLRB 160;Hot Shoppes, Inc.,130NLRB 138; See alsoPacific States Steel Co.,134 NLRB 1325;Buy Low Super-market, Inc.,131 NLRB 23,Houck Transport Company,130 NLRB270; ArmstrongCork Company, (Lancaster Floor Plant),106 NLRB 1147;Scrivner Stevens Com-pany,104 NLRB 506;Price National Corporation,102 NLRB 1393;Ware Labora-tories, Inc.,98 NLRB 1141;American Can Company,98 NLRB 1190;ThatcherGlassManufacturing Company,97 NLRB 238. CompareRobert Hall Clothes,Inc,118 NLRB 1096;Borg-Warner Corporation,113 NLRB 152;Birdsboro Armor-cast, Inc.,101 NLRB 22.It follows that Respondent did not violate the Act by refusing to recognize theUnion as bargaining representative of the employees in the leased departments andby refusing to apply the collective-bargaining agreement to those employees.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of-the Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is recommended that the complaint herein bedismissed.Sam WinerMotors,Inc.andInternational Association of Ma-chinists,Lodge 762,AFL-CIO.Case No. 8-CA-2673.August20, 196.eDECISION AND ORDEROn June 20, 1962, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor-138 NLRB No. 29. SAM WINER MOTORS, INC.199practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'IThe notice appended to the Intermediate Report is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof," and substitut-ing therefor the phrase"This notice must remain posted for 60 consecutive days from thedate of posting."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on January 12, 1962, by the International Association ofMachinists, Lodge 762, AFL-CIO, herein called the Union, the Regional Directorof the National LaborRelations Boardfor the Eighth Region on March 1, 1962,issued a complaint against Sam Winer Motors, Inc., herein referred to as theRespondent,alleging violations of Section 8(a)(1) and(3) of the National LaborRelationsAct, hereincalledthe Act.In its duly filed answer,Respondent admittedcertain allegations of the complaint but denied the commission of any of the allegedunfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner James A. Shaw atAkron, Ohio, on April 16, 17, and 18, 1962.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evi-dence, to present oral argument, and to file briefs after the close of the hearing.The General Counsel presented oral argument in support of his position.Counselfor the Respondent waived oral argument and chose to file a brief in support of hisposition which was received on or about May 24, 1962. It has been duly con-sidered by the Trial Examiner.On or about May 21, 1962, the General Counsel filed with the Trial Examinera motion to correct record.The motion is hereby granted;and has been placedin the formal exhibit file as Trial Examiner's Exhibit No. 1.Upon consideration of the entire record,the arguments,and briefs of the parties,and upon the Trial Examiner'sobservationof the witnesses,he makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits,and theTrialExaminer finds thatRespondent is, and has been at all times material herein,a corporation organizedunder and existing by virtue of the laws of the State of Ohio.At all times materialherein,Respondent has maintained its principal office and place of business inAkron,Ohio, where it is engaged in the business of buying and reselling or buying,rebuilding,and selling construction and industrial motor vehicles and parts. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the past year, Respondent, in the course and conduct of its business oper-ations, sold and shipped equipment valued in excess of $50,000 from its principalplace of business to States other than the State of Ohio.'Upon all of the foregoing the Trial Examiner finds that the Respondent is, andhas been at all times material herein, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinists,Local 762, AFL-CIO, isa labor organi-zation within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESPrefatory StatementIn the Trial Examiner's opinion, a better understanding of the issues herein wouldbe had by all concerned by a resume of the record as regards the Respondent'soperations and facilities at its place of business in Akron, Ohio.As indicated above the Respondent is an Ohio corporation, with its principalplace of business in Akron, Ohio, where it is engaged in the business of buying andreselling or buying, rebuilding, and selling construction and industrial motor vehiclesand parts.According to Sam Winer, vice president, the Respondent's sprincipalsource of supply is from ". . . sales conducted by the military authorities" atmilitary bases scattered "all over the world."As the Trial Examiner interprets therecord, the equipment is returned to its place of business in Akron, Ohio, whereit is reconditioned, and for the most part resold to the Armed Forces from whomitwas originally purchased.2At all times material herein the Respondent's affairs were in charge of thefollowing persons, Simon Kloner, president; Sam Winer, vice president; and HarryFairhurst, Sr., shop foreman.Though the record is somewhat "hazy" as regards the duties of Winer andKloner, the Trial Examiner is convinced that Kloner spends most of his time atthe plant and that Winer does the buying and selling which as indicated aboverequires his absence from the plant for long periods of time.According to HarryFairhurst, the shop foreman, he "does most of his business" with Kloner.Fromall of the foregoing the Trial Examiner finds that at all times material herein activemanagement of the Respondent's business operations at its Akron, Ohio, facilitieswas under the supervision of Kloner,'and Harry Fairhurst, Sr., the shop foreman.At times material herein the Respondent had between 35 and 40 employees. Thoughthe record is none too clear as to their job classifications, the Trial Examiner isconvinced that Winer's testimony in this regard is sufficient for descriptive purposesherein, consequently the following excerpt therefrom follows below:Q. Now, do you have some employees, the company has employees?A. Yes.Q. About how many?A. Oh, I would say between 35 and 40.Q. And are some of those men engaged as maintenance and productionworkers?A. They are.Q. And what is the nature of their work as maintenance and productionworkers?A.We have some part replacers, some painters, some mechanics, somefellows that do the scrapping and cutting up of material that is obsolete.A. Theincidentsleading up to the discharge of Clarence J. Cingle 3In the Trial Examiner's opinion, the most important incident that we are con-cerned with herein is that which occurred during the lunch hour, 12:30-1:30 p.m.' Quoted section from the complaint2 Quotes from the record2 Before proceeding further the Trial Examiner desires to point out to all concernedthat he has been greatly perturbed by the "confused" state of the record herein, par-ticularly the "mechanical" condition thereof and the testimony of the witnesses Cingleand Fairhurst.With that in mind he makes the following comment In the first placeas assures the parties that be has based all of his findings herein upon the record con-sidered as a whole,which he has read and reread many times, and from his observation SAM WINER MOTORS, INC.201on January 8, 1962.He has reference to a casual meeting between the followingemployees, Clarence J. Cingle, James Rickenbacker, Edward Spence, and JamesMcCloud.4According to the record, these employees met by mere happenstanceon a balcony over the shop during the lunch period.While they were eating theirlunch one of them, "Junior" Rickenbacker, brought up the subject of working con-ditions around the shop, particularly as regards the Respondent's cancellation ofitspolicy to give its employees "Holiday Pay."During the course of their dis-cussion either Rickenbacker or Cingle brought up the possibility of unionizing theplant as a means of improving their working conditions.Though the recordismore to allow as to who brought up the subject of "Unions,"itdoes show thatCingle told the group he had been a member of the Charging Union and had an"honorary withdrawal card" therefrom. In any event Cingle suggested that theypass a paper among the employees and have those who were interested in a unionsign it, and if enough of them did so he would get hold of officials of the ChargingUnion.After some further discussion all agreed with Cingle's suggestion.Hethen left the balcony and returned to his working place to get a paper to pass aroundamong the employees.According to Cingle this was about 12:50 p.m., and duringthe period of his lunch hour.We now come to one of if not the most, controversial issues herein.The TrialExaminer has reference to Cingle's role in the circulation of the paper among theRespondent's employees to be signed by those who desired representation by an"outside" union.5As indicated above Cingle left the group on the balcony and returned to hisworking place to get a piece of paper and a pencil. The first employee he saw wasIshmal Harwell, who worked near him in the motor room.He asked him if hewas interested in "joining a union and bringing it in." 6According to Cingle, Harwellsaid he was, and that he would like to sign the paper.Cingle then handed thepaper to him and he signed it.As indicated, Harwell was the first employee to signthe paper.?After Harwell signed the paper, Cingle took it around the plant for other em-ployees to sign, and secured the signatures of Ken Durham and Bob Keefer. Inaddition he signed it for one Dave Bragg, who, according to the record, instructedhim to do so. Cingle then signed it himself, land returned to his working place.Shortly thereafter "Junior" Rickenbacker came by and picked up the paper. Inpassing the Trial Examiner desires to point out that among those whom Cingleapproached and asked to sign the paper was one Michael McCullough, who refusedto do so.The importance of this observation will be apparent below. Suffice itto say at this stage of the report that it was McCullough who informed ForemanFairhurst of Cingle's activities in this regard shortly before he discharged him.Another important factor to bear in mind is that all of Cingle's activities regardingthe paper were carried out during his lunch hour.We now come to what the Trial Examiner considers another important phase ofthe case at hand.He has reference to Cingle's relations with one of his coworkers,Ishmal Harwell.As indicated above Harwell and Cingle worked near each other inthe motor room. Since one of the major defenses of the Respondent regarding itsof the witnesseswho testified at thehearing hereinIn the circumstances the followingis a composite picture of all the factual issues involved with respect to thissubsection.Again, as noted above, the parties may be assured that in reaching all resolutions ofcredibility, findings, and conclusions herein, the record as a whole has been carefully re-viewed, been duly weighed, even though not specifically discussedDue to the "timing" of the incidents we are primarily concerned with herein the TrialExaminerwill not set forth his "conclusionsand findings" to the separate allegations inthe complaint as he disposes of the facts,as he findsthem in the order of their occurrence,but in his final summation thereof in that section of the report herein styled "Concludingand Overall Findings."*Cingle is referred to in the record as "Joe," and at times "Joe Singleton" ; JamesRickenbacker is referred to by practically all of the witnesses as "Junior." In the circum-stances and to avoid confusion the Trial Examiner shall refer to Clarence J. Cingle, as"Cingle" and at times as "Joe," particularly where quoted portions of the record arereferred to.As to Rickenbacker, he will refer to him as either "Junior Rickenbacker" or"Rickenbacker," depending upon the circumstances at times it is necessary to refer to him.6At the hearing herein the witnesses referred to the document in question(GeneralCounsel's Exhibit No 2) as the paper.An examination thereof shows thatit containsonly the names of the Respondent's employees who signedit.The firstname thereon isIshmal Harwell,c Quotes from Cingle's credible testimony.IHarwell's versionof the incident willbe discussed below. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD,discharge of Cingle stems from their day-to-day association, the Trial Examiner.feels compelled to devote a portion of his report to the impression they made uponhim at the hearing herein, both as regards their demeanor while testifying beforehim and their conduct while in his presence during the course of the proceedingsherein.Since a considerable portion of the testimony elicited by counsel for theparties at the hearing herein relates to specific incidents regarding Cingle's attitudetoward Harwell, the Trial Examiner will not elaborate on such incidents at this stageof the report, but will dispose of them below as they fit into the overall picture ofthe issuesherein.Suffice it to say at this point that Cingle impressed the TrialExaminer as a very nervous and belligerent person.His conduct while seated atcounsel table as a party to the proceedings herein quite frankly caused the TrialExaminer grave concern. Since all parties involved herein witnessed the incidentsreferred to, the Trial Examiner will refrain from further comment in this regard,except topointout that he also impressed the Trial Examiner as a sickly and frus-trated person who was unconscious of the effect of his belligerency upon eitherthose toward whom it was directed or the publicin generalsBefore proceeding further the Trial Examiner is convinced that at this stage ofthe report he should set forth a resume of Cingle's employment record both beforeand after he entered the Respondent's services on or about October 12, 1961.At thetime of the hearing herein he was 31 years old. Before entering the Respondent'sservice he had worked for three or four other employers in the Akron, Ohio, area,.as a mechanic.As indicated above he was a veteran of the Korean war and was inthe service for approximately 3 years.The record clearly shows that the Respondent considered him a better than aver-age mechanic.This is amply illustrated in Fairhurst's testimony, wherein at onepoint he said that he was not only a good worker, but the best that the Respondenthad in its employ at times material herein.Further evidence in this regard isillustrated by the fact that his starting salary was $75 per week, but was raisedto $85 a week or two after he was employed.When this factor is considered in thelight of the fact that it was the Respondent's normal practice to pay its mechanics$75 per week through the first "90-day" period, and to then grant them a raise of$5 per week if their work was satisfactory, the Trial Examiner is convinced thatthere is no issue herein as regards Cingle's ability gas a mechanic.Consequently hesees no necessity for further comment in this regard.As indicated above Cingle returned to his working place about 1.30 p.m. whichwas the end of his lunch period.About 20 minutes later, Fairhurst came into themotor room and grabbed Harwell by the arm and took him back to the parts room.According to Cingle's credible testimony they were gone several minutes.Aftertheir return to the motor room, Fairhurst left and he asked "Ish" what happened .9Harwell told him, in substance, that it was about the "paper" that he had signed.About 20 minutes later Fairhurst returned to the motor room and ". . . took IshHarwell by thearm againand to the office." 10They were gone about an hour.According to the record, Fairhurst stood around the motor room for a few minutesand then turned to Cingle andsaid,". . . as of 3 p m., you are fired." At the timehe had a check in his pocket which he later gave to Cingle. Since the Trial Examinerconsiders Cingle's account of what transpired at this time of considerable importancehe insertsthe following excerpt from his testimony in this regard herein below:I said, "What do you mean fired?" He said, "You are fired. That is all."I said, "You mean you are laying me off or firing me or what? I would liketo know."He said, "Well, it comes from the head office." I said. "Well, thereisno excuse to fire me withouta reasonis there?"He said, "We have gotreasons."I said, "What are they?"He said, "We heard you were circulating8According to Cingle's credible testimony he was a disabled infantry veteran of theKorean warTo the Trial Examiner at least this alone would be a contributing factor to'his physical and mental condition8At this point the Trial Examiner desires to point out that the witnesses herein usedvarious descriptive phrases when referring to Ishmal Harwell, such as, "Old Ish," "Ish,"and "that poor old man."As lie Trial Examiner sees it, Fairhurst, who was a mostloquacious witness, used not only the foregoing appelations but others as well when re-ferring to Harwell.From his testimony in particular the Trial Examiner visualizedHarwell as a "tottering old man" in his dotage. Consequently when the Respondent calledhim as a witness in its behalf,the Trial Examiner was pleasantly surprised to observethat "Old Ish" not only belied the "twaddling publicity" he had been subjected to by previ-ous witnesses but appeared and acted like a normal person despite his age, which he ad-mitted was 61 years at the time he testified at the hearing herein.Moreover,he impressedthe Trial Examiner as an intelligent and, in the main, an honestwitness.is Quotes from Cingle's credible testimony. SAM WINER MOTORS, INC.203a -paper around for people that wanted to join a union. Is that right or is itwrong?" I said, "I don't have a paper on me. If you want to search me, goahead."He said, "I don't have to search you. Ishmal Harwell said you passedthe paper around."Q. Anything else?A. He said, "I never done this .to a guy.You are a darn good worker andI like you and everything. I can't understand why you want to go union."He said, "You know these stupid hillbillies and Ishmal Harwell is feeble-minded.I warned him several times in front of you for his conduct and his work is nogood.He does things he don't remember doing.He says things he don'tremember doing, and besides you told me onetime you were going to quit andgo to school."I said, "Anybody can tell you they are going to go to school. If I said I wasgoing to go to school it may be 10 years from to date and I can tell you any-thing about school."Shortly after his discharge Cingle went over to Rickenbacker's working placeand picked up the "paper" containing the signatures of the employees who wereinterested in an "outside" union.As indicated above one of the major defenses of the Respondent is that Cinglewas belligerent and abusive toward one of his coworkers, "Old Ish" Harwell. Inview of its position in this regard and the further fact that Harwell was the firstperson to sign the "paper," and was interrogated privately by Fairhurst on twodifferent occasions immediately prior to Cingle's discharge, the Trial Examiner feelsthat he should insert Harwell's account of what transpired on these occasions.Theimportance of Harwell's testimony in this regard will be apparent below. Sufficeit to say at this stage of the report that Harwell testified as a witness for the Re-spondent herein in support of its case-in-chief.Q. Can you tell the Court what the substance of that conversation was?A.Well, he told me that he understood Joe Cingle was passing a paperaround to organize a union and that I signed it. I told him, "Yes, I signedit."He said that the boss had said ,they was going to discharge everybodythat was connected with it.Well, I said, "I didn't think it amounted to any-things."That is about all I can recall at the time.Q. Did you give any reason why you had signed it?A. No.Q. Did you tell Mr. Harry Fairhurst?A. No.Despite the fact that Cingle had had an argument with Harwell a week or soprior to his discharge, the Trial Examiner is convinced and finds that Harwellsigned the "paper" in question of his own free will and without compulsion fromCingle or anybody else, and was merely exercising his rights under the Act.Thisis likewise evidenced below by another excerpt from Harwell's testimony on directexamination which follows below:Q. On this day, 8th day of January, you did sign your name, did you not,to this paper? It has been marked as "Exhibit No. 2," do you recognize thispaper with your name at the top?A. Yes.Q. Is that yoursignature?A. That is.Q. Can you tell the Court where you were when you signed that?A. In the engine room working.Q.Was it during your noon hour?A. I was working, yes.Q. I beg your pardon.A. I was on the job, yes.Q.Was that before or after your lunch hour?A.Well, as far as I can recall it was before.Q. Before?A. Yes.Q. Did Mr. Cingle bring this paper to you to sign?A. Yes.Q. Can you tell us how he gave it, the paper, to you, or how he showed you,the paper for you to sign?A. He just passed it in front of me and asked me if I wanted to sign it_That's all he did, yes.Q.Did you say anything to him?A. I just said, "Yes, I will sign it." 204DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. And you signed it just as it is here?A. Just as it is here.TRIAL EXAMINER: Just a blank piece of paper?No reason or anything?The WITNESS: He told me or asked me-told me that he was going to forma union around here.That is what he said.Q.Will you say that again?A. That he was going to organize a union.As far as I could remember,that is exactly what he said.TRIAL EXAMINER:Was that the reason that you signed it?The WITNESS:Yes.[Emphasis supplied.]Though the Respondent denies that Cingle's connection with the "paper" hadanything to do with his discharge, nevertheless the record contains some veryinteresting testimony in this regard by witnesses for both the General Counsel andthe Respondent.For example, let us look at the following excerpt from Fairhurst'stestimony, which to the Trial Examiner at least is most informative when consideredin the light of the record as a whole:Q. Now, to direct your attention, if I may, to your testimony in regard toyour conversation with Mr. Winer relative to Joe Cingle on January 8, whenwas the first time that you talked to Mr. Cingle on January 8 relative to thepaper or any other matter relating to his conduct as an employee?A. I just walked in and I said, "Joe, I hear you are passing a petition around."He said, "Hell, no, I ain't passing no petition around here.Try to find it.Look, I ain't got it.I ain't passing it around."Q. Is that when he was discharged?A. Nope, not right then, no.Q. Then what happened, that is when you talked to Mr. Harwell?A. That is when I talked to Mr. Harwell.Q. And to Mr. Winer and from Mr. Winer's office you came back and dis-charged Mr. Cingle?A. That is right.When the foregoing is considered in the light of Harwell's testimony as regardsCingle's role in the passing around of the "paper," and that of other witnesses whowere queried by Fairhurst in this regard, such as Tracy Warden, the Trial Examineris convinced that this incident was the primary reason for Cingle's discharge.Among the employees queried by Fairhurst as regards Cingle's role in the "paper"passing in addition to Harwell, were the following, Rickenbacker, Hollinger, Spence,and Warden.An examination of their testimony in this regard shows but littlevariance in their separate accounts of their interviews by Fairhurst on January8, 1962, shortly after Cingle was discharged.I"Typical of their testimony in thisregard is found in the following excerpt from the credible and uncontradicted testi-mony of Tracy Warden, Jr.:Q. Did any supervisors have any occasion to discuss the circulation of thepaper with you on that day?A. Yes, he did.Q.Who was it?A. Harry Fairhurst.Q.Who was he?A. He is my foreman out there at Sam Winer Motors.Q.What time was this in the day?A. The latter part of the day, probably around 3:00 o'clock or so.Q.Was anyone else present on this occasion?A. No, therewasn't.Q. Where did the conversation take place?A. Where I was working, at my working area.Q.What did he say to you?A. He asked me, "Did anyone approach you with a paper to get a union inthe shop." I said, "Yes."He said, "Who was it?" and I said, "It was JoeCingle."He said Joe Cingle had been canned and gotten rid of.Fairhurst's account of his interview with "Old Ish" in the motor room is importantfor several reasons, first, and, most interesting, is his testimony as to how hebroached the subject of the "paper" incident to "Ish," and, secondly, his testimonyas regards his knowledge of the "paper" being "passed around" before he went11 SeeinfraIn re Fairhurst's testimony that he was first informed of Cingle's circulationof the "paper" by one Michael McCullough SAM WINER MOTORS, INC.205back to interrogate Ish as to why he signed it.Consequently the following excerptfrom,Fairhurst's testimony in this regard follows below: 12Q.What was the occasion for your havingsomeconversation with JoeCingle on that day?A.Well, one of the fellows came to me and told me that Joe Cingle waspassing around a petition.TRIAL EXAMINER:What?The WITNESS: A petition to be signed.What the deal was there-do youwant me to tell them?TRIAL EXAMINER: Go right ahead, tell what happened.Q. (By Mr. BELDEN.) Tell what happened.A. What happened was I walked in there and asked Joe if he was passingaround a petition and he said no, he was not. So, I knew something wasgoing on because then another fellow told me.Then Ishmal Harwell workedin the same room with Joe. I got Ishmal and took him back in the partsroom. I didn't ask him or anything I said, "Ish, why did you sign that peti-tion?"At the time, I didn't even know he signed it.He said, "Harry, Joe brought that petition around and I am scared to deathof Joe.I signed that petition because I am afraid of what he might do to me."Now, do you want me to explain why that situation came up?TRIAL' EXAMINER:What was the petition for?What did he tell you?The WITNESS: The petition was taken around to have guyssign.Actually,I never seen the petition.TRIAL EXAMINER: That was not my question.The WITNESS: All I know was his say on the deal.TRIAL EXAMINER:What was the hearsay?The WITNESS: The hearsay was that he was passing the petition around toget names to contact the union.Fairhurst further testified that the reason he said to "Old Ish," "Why did yousign that petition?" when in fact he hadn't the slightest idea who had signed it, wasfor "psychological" purposes.His explanation as to why he made such an approachis couchedin languageunfathomable to the Trial Examiner who admittedly is notversed or learned in the field of "Psychology," and consequently not a "psycholo-gist," who alone could unravel his testimony in this regard.Consequently the TrialExaminer has no further comment, except to say that he is convinced and findsthat Fairhurst had been informed by someone who had seen the "paper" that thefirst name thereon was that of "Ishmal Harwell."This to the Trial Examiner, atleast,explains Fairhurst's taking "Old Ish" aside to interrogate him about the"paper."The Trial Examiner has pointed out above that one of the major defenses of theRespondent herein to its discharge of Cingle is that he was belligerent toward otheremployees, particularly "Old Ish.", In support of its position in this regard itoffered the testimony of Fairhurst and Harwell regarding an incident which Fair-hurst testified occurred 3 or 4 weeks before Cingle was discharged on January 8,1962.13According to the record the incident arose during Cingle's lunch period inthe motor room.After long and careful consideration the Trial Examiner is con-vinced that here again the best account of the incident is found in the testimony ofthose involved therein. In the circumstances let us first look at the following excerptfrom Cingle's testimony in this regard:Q. Did you ever threaten Mr. Ishmal Harwell with bodily injury?A. No, I have not.We had an argument one time, yes.Q.When was that with reference to January 8?A. It was about a month before then when we had a row when he wasrunning theengine inthe engine room with monoxide gas and not heat. I wastrying to eat lunch and the monoxide gas got into my lunch. I told him ifhe can wait until I go somewhere else and eat, do so, or until I get througheating.He said, "I am tired of Harry Fairhurst around here saying that Iam stupid and everythingelse."Itold him about running the engine to getheat, that was the only way we could get heat. I didn't care which way hegot mad. If there is monoxide gas, I don't believe you or anybody can stand it.iTRIAL EXAMINER:Is that theonly heat?The WITNESS: Yes.012 It Is to be noted that In the above excerpt, Fairhurts refers to the "paper" as the"petition."At all times he has reference to General Counsel's Exhibit No. 2.isFor the importance of this incident seeinfra. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarwell's testimony in this regard is summed up in the following excerpt fromhis testimony:Q. Had you had some trouble with Mr. Joe Cingle yourself?A. Yes.Q.When?A. It was about a week before that they fired him.Q. And the trouble that you had pertained to your being on the job working?A. Yes.Q.What happened on that occasion?A.Well, I had an engine that I was required, they told me to run it fourhours, put it on the test stand.He wanted me to shut it down.He didn't liketo hear it run. I said, "No, I wasn't going to shut it down,"Well, he saidhe was going to shut it down at noon. I said, "No I am not."He looked atitand says, "Do you want to fight? Do you want to go outside and fight?"I said, "No, I have no reason to fight. I want to get along with you, if I can."About at that time Harry walked in, the foreman, and said, "What is going onhere?"Well, I said, "This fellow is going to shut this motor down. I toldhim he could not and he said, `Nobody is foreman around here but me."'Hesaid, "What is the matter that you can't go outside and eat?"Well, I don'trecall Joe saying anything.That is about all there was to it.Then he said,"You lay a hand on this old man and l will kick your butt."Q. Fairhurst said that?A. Yes.TRIAL EXAMINER: Kick his behind?The WITNESS: Yes, sir.That is about as much as I can remember.Q. Did you have any trouble with Joe Cingle any other time?A. Yes, continual trouble with him.Q. From that particular occasion?A. It seems to be better after that. I got along with him better after that.Q. But, you had trouble with him before that occasion?A. Yes.[Emphasis supplied.]Further evidence that .the Respondent relies on this incident as a major defenseto its discharge of Cingle is found in Fairhurst's testimony on cross-examinationwhere he testified that ". . .Joe Cingle wasn't fired for soliciting. Itwasfor start-ing a commotion with the man.This was thesecond commotionand I didn't wantno more truoble." 14In passing the Trial Examiner desires to call attention to the fact that Harwelltestified that Cingle treated him "better" after the motor room incident.The second major defense of the Respondent to the charge that it discharged Cinglefor the reasons alleged in the complaint is that he had "quit" his job as of January20, 1962, "to go back to school" and, that in order to forestall any "commotion"between Cingle and Harwell, it decided to move his resignation up to January 8.1962, to avoid another incident similar to that which had occurred in the motor rooma few weeks before; and that business was "slack" in the department in which Cingleworked, and it saw no point in keeping him on the payroll until January 20, 1962,the date he was to leave their services to "go back to school."The foregoing is the Trial Examiner's summation of the many reasons advancedby Fairhurst in his testimony at the hearing herein in justification of its discharge ofCingle on January 8, 1962.Though Fairhurst's testimony is most confusing, theTrial Examiner is convinced that after he interrogated "Old Ish" about signing the"paper" the first time, that he went back to the office and told Winer about theincident.Since Fairhurst's testimony in this regard illustrates the confusion theTrial Examiner is faced with herein, and in addition refers to Cingle's "quitting onthe 20th" of January, to return to school, the following excerpt therefrom followsbelow: 15Iwent in tothe old manand told him that Joe got the old man scared like aleaf out there. I told him the next time that happened I was going to fire him.The next time, January8, he had already turned his resignation to me that he14 By the phrase "the man" Fairhurst has reference to Harwell, and by "second commo-tion" tohisversion of what transpired at the time Harwell signed the "paper." SeesupraIn re the Trial Examiner's disposition of the latterzs In the excerpt from Fairhurst's testimony he refers to "the oldman" In the first linethereof ; the Trial Examiner is convinced and finds that at this point he was referring toSam Winer, the Respondent's vice president, and in the next line the phrase "old man" hasreferenceto Harwell. SAM WINER MOTORS, INC.207was quitting on the 20th, so more or less, he was working out his notice andI thought if I was going to have all of this trouble with him, I mightaswell getrid of the trouble then and there. So, I talked to Sam and Sam said, "If he iscausing trouble, get rid of hum."[Emphasis supplied.]I said, "Joe, you are causing trouble and we are not going to have it anymore."He said, "Who told you that I am done?""Besides Sam, I am firing you with Sam's orders, too."He repeatedly denied he ever took a petition around. I don't mean we everproved he was, the fact he had taken that petition around had nothing to dowith me firing him.What had me getting rid of him was the fact that he washaving Ish in an uproar and Ish had just come back from having a heart attack.He was off for two months and I wasn't going to have him do that any more.The fact was I wasn't going to have this.Q.What did you tell him about the reason for his being discharged?A.Well, at the time I told him at the time that one of the reasons was forfighting with Ish all the time.The other reason was at the time I thought it wastrue.We had a 90-day trial basis. I hired him on the 12th and it was only the8th of the month. I figured I would fire him before the 90 days were up. Ontop of that, I never hired nobody in his place.We no longer needed him. Hewas the youngest man we had and we still had engines sitting in the rack.So,we didn't need him there either. I had drinking problems with otherfellows and I can't approve of this. I told him I wasn't going to have a fightproblem start. It was not just Ish, but other fellows.It is to be noted that Fairhurst refers to at least four reasons for dischargingCingle, (1) abuse of "Old Ish" to the point where he ". . . got the old man scaredlike a loaf out there"; (2) was "working out his notice" that he was to quit onJanuary 20, 1962; (3) that he was still on his 90-day trial period, and "I figuredIwould fire him before the 90 days were up"; and, (4) "we no longer needed him.He was the youngest man we had and we still had engines sitting in the rack. So wedidn't need him there either," that is, for economic reasons.16Despite all of the reasons advanced by Fairhurst, Sam Winer mentioned only onein his testimony as regards his conversation with Fairhurst shortly before Cinglewas fired. Pertinent excerpts from his testimony in this regard is set forth below:Q.What did Mr. Fairhurst say to you and what did you say to him?A Mr. Fairhurst came into my office and told me he had trouble with oneof the men in the place.He was a fellow by the name of Joe Cingle, whichIvaguely knew. I said, "What sort of trouble?"He said, "Belligerent andstarted a fight with another fellow in the motor room, a fellow by the name ofIsh."I don't know Ish nor Joe either. I saw them once or twice and I said,"If he started a fight in the place, discharge him right now."He said, "Doyou want me to give him his check?"I said, "Tell him to pick up his paycheck."that is as far as it went with me.[Emphasis supplied.]Winer further testified that he had been warned prior to Cingle's discharge bysome of his former employers, such as his brother Art Winer, that he should watchCingle very carefully because he was a "trouble maker." 17From all of the fore-going the Trial Examiner is convinced and finds that the Respondent was well awareof Cingle's shortcomings for quite some time before it discharged him on January8, 1962A most disturbing issue herein is the Respondent's contention that one of themajor reasons for its discharge of Cingle was his purported resignation on a dateuncertain, in the record, to return to school on January 20, 1962.According tothe record this issue arose under the following circumstances.According to Fair-hurst he received a telephone call from Cingle at 11 p.m. on or about the Saturdaybefore Christmas 1961.His first account of what transpired is found in the follow-ing excerpt from his testimony on direct examination:Q (By Mr. BELDEN) Will you tell the Court what was said by you andMr. Cingle on that occasion9A.Well, that night he called me about 11:00 o'clock.He called me and toldme that he was quitting.Then he said that he was a veteran and he had sometime coming and he was quitting on the 20th so he would have time to get into thewinter semester of Akron U. Like I told you, we had company there.Q. All right.What happened then when you next saw Mr. Cingle?A.Well, at the time I didn't know for sure if he meant it. So, on the follow-ingMonday morning I talked to Joe and we was pretty friendly. I asked him16Quotes from Fairhurst's testimony set forth in the above excerpt.17 Seeantrafor further comment in this regard 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDif he was really quitting and he said definitely he was. I told him I hate to seehim go at that time, but I was glad to see him go to college to better himself.So, I went and told Simon Kloner. He was the guy I deal with mostly.He doesmost of the administration business.TRIAL EXAMINER: Simon who?The WITNESS: Kloner.That was the fellow I talked to and I told himabout Joe. I asked him at that time if he wanted me to get somebody toreplace him. I told him I didn't think we needed anybody to replace himbecause for the first time we were way ahead on the engines and didn't needthe amount of surplus that we had.Up to that time Joe was a pretty goodworker.After that time he slowly slacked off.As the Trial Examiner interprets Fairhurst's testimony in this regard, it was tothe effect that Cingle called him the Saturday night before Christmas, which wouldbe December 23, 1961, consequently if he talked to Cmgle the following Mondaymorning, that would have been December 25, or Christmas day. Since the recordindicates that the plant was closed on holidays, and that the Respondent had giventhe employees "Holiday Pay" up until Labor Day 1961,18 then considerable doubtarises asto the truth of Fairhurst's testimony in this regard.When this factor isfurther considered in the light of his testimony on cross-examination to the effect thatthe "telephone call" could have been a "week or two weeks before that, beforeChristmas," 19 then obviously, to the Trial Examiner at least, confusion is con-founded almost to the point "of no return."And, finally when Fairhurst's testimonyis considered in the light of Cingle's flat denial that he had made the "telephonecall" at issue in this troublesome credibility question, the Trial Examiner afterlongand careful consideration discredits Fairhurst's account of the incident.Even so, hedoes find upon the record considered as a whole that Cingle had on occasion dis-cussed with some of his coworkers the possibility that he might at some time inthe future take advantage of his rights under the "G.I. Bill of Rights." 20For reasonsset forth below the Trial Examiner rejects the Respondent's contention that the "backto school, January 20, 1962" incidentwas amotivating factor for its discharge ofCingle on January 8, 1962.After Cingle was fired he went home and called George Able, business representa-tive for the Charging Union herein. In the course of their conversation he toldAble about his discharge and that the employees in the plant wanted to "organize aunion," and meet with him at "Wright's." 21The upshot of their conversation wasthat Cingle agreed to meet with Able the next day, January 9, 1962, at the Union'soffices, which he did.As a result of this meeting Cingle contacted several employees at the Respondent'splant and they met with Able that same evening, after working hours.During thecourse of the meeting Able answered questions regarding the Union and handedout applications for membership cards.According to Able's credible testimony therewere around 12 employees present, and that all of them signed application cardsfor membership in the Union. The meeting lasted about an hour.On the morning of January 11, 1962, Abel and George Offaus, another businessrepresentative of the Union, called at the Respondent's office and talked to Klonerand Fairhurst.What transpired at their meeting is, in the Trial Examiner's opinion,of the utmost importance for the following reasons. In the first place the meetingwas held the day after several of the Respondent's employees had signed union ap-plication for membership cards at the meeting at "Wright's place," and 2 days afterCingle was discharged. Secondly, the testimony of Able and Offaus regarding whatwas said by President Kloner at the meeting stands uncontradicted and undeniedin the record, and is fully credited by the Trial Examiner; and from their testimony,when considered in the light of what transpired on the days that followed, a "picture,"so to speak, is presented of the Respondent's overall attitude toward the concertedactivities of its employees.Let us first look at an excerpt from Offaus' testimony:Q.Was anything said that day that had to do with the discharge of JoeCingle?A. Yes. George Able asked why Cingle was discharged and Mr. Kloner saidMr. Fairhurst had discharged him.Mr. Fairhurst agreed that he had dischargedhim and said he had discharged him because he said he was going to quit.1B SeesupraIn re the meeting on the balcony on January 8, 1962,during the "lunchhour" period, and the discussion of those present about the Respondent's "Holiday paypolicy."19Quotes from Fairhurst's testimony.2aThe phrase commonly used by most of us in discussing veterans' rights21According to the record "Wright's" is a "truck stop" or restaurantnearthe Respond-ent's plant, and Is located on a main highway in the Akron, Ohio, area. SAM WINER MOTORS, INC.209George Able immediately said because somebody said he was going to quit isno reason for a man to be fired. Then, he stated that he was passing a paperaround for the union. I said, "Did you see the paper?"He said, "No."Mr.Kloner spoke up and said that he didn't see why aunionwanted to organize aplace such as they had out there.They had no mechanics in the place and alsosaid that, "I don't intend to travel all over the world and buy different machineryand items and not make money on them. And before we have a union hereand pay more money out to these people, we will close the place down."As indicated above Offfaus' testimony regarding what transpired at themeeting inquestion was corroborated by that of Able.However Able's testimony is moredetailed as to what President Kloner said about the "kind of people" that workedfor the Respondent.As the Trial ExaminerseesitKloner's statements in this regardwere for the purpose of persuading the Union to abandon its organizational effortsamongthe Respondent's employees. Since this testimony likewise goes to the TrialExaminer's ultimate findings regarding the issues herein the following pertinent ex-cerpt from Able's testimony is likewise inserted hereinbelow:Q.Was there any discussion that took place on this occasion about unionsin general?A. Yes.Q. And would you relate what was said and who said it, please?A.Well, it was more of a discussion. I know that Mr. Kloner said we didn'twant, or that he could see why we wanted to represent the kind of peoplehe had in the shops. They were floaters.Mr. BELDEN: Floaters?The WITNESS: Floaters.They were not mechanics and they just weren't thetype of people we would be interested in.We said, well, that would be up tous to decide that.He said that if he had to have a union in there he would justclose up that part of the operation.He wasn't going to fly all of the wayaround the world and spend all of his time to hand out the money to otherpeople.He had saw other businesses put out of business by unions and heguessed that is what would happen there.That the Respondent was perturbed by the possibilities of its employees selectingan "outsideunion" as their representative for the purposes of collective bargaining,is clearly evidenced by what happened on Thursday afternoon, January 11, 1962,The record clearly shows that Foreman Fairhurst went around the plant andinstructedthe employees to attend a meeting in Vice President Winer's office "upstairsat 4:45 p.m."What transpired at the meeting is found in the testimony of severalof the witnesses who testified at the hearing herein.Their testimony in this regardstands uncontradicted and undenied in the record.After considering the entire record,the Trial Examiner is convinced that the best account of what transpired at thisimportant meetingis found in the following excerpt from the testimony of the witnessTracy Warden, Jr.,22 which is fully credited:Q.What did he say?A. He said that when he started in the business out there that they didn'thave a union then.He didn't need a union to tell him how to run his business.He said he would cut down the work three days a week to keep the men fromdrawing unemployment and sell everything for scrap to sell for junk.He citedan example of a company that the people tried to get aunionin.The peoplelocked the doors and never opened up since.He gave thatas anexample ofwhat would happen to us.Q. Did he say why he would cut it up to scrap?A. He said he would cut it up to scrap to keep from getting a union in there.A few days after the above meeting, certain employees of the Respondent includ'^ing "Junior" Rickenbacker, with the knowledge of and "acquiesence" of the Respond-ent, circulated a petition among the employees.The purpose of the petition andthe circumstances surrounding its circulation is set forth in the following stipula-tion of the parties at the hearing herein:Mr. HUNSAKER: Mr. Examiner, I would like to propose the following stipu-lation.The following stipulation was discussed between the parties duringthe off-the-record conversation and is as follows: It is hereby stipulated andagreed to by all parties to this proceeding as follows. During the month ofJanuary, 1962, an employee or employees of the Respondent in this case onthe company premises and during working hours circulated and obtained sig-22 Seesupra.In passingthe TrialExaminer desiresto point out that Wardenrefused,to sign the "paper" referred to herein. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDnatures for and on a document or documents for the purpose of eliciting supportfor a company union of Sam Winer Motors,Inc.Further,such solicitationor circulation was done with the full knowledge and acquiescence of theRespondent.Mr. BELDEN:On or about January 21.TRIAL EXAMINER:Is that satisfactory?Mr. HUNSAKER' That is satisfactory.TRIAL EXAMINER:Do you join?Mr. BELDEN: Yes.TRIAL EXAMINER:So stipulated.At thehearing herein the parties also stipulated concerning a representationpetition filed by the Charging Union herein on January 15, 1962.On January 15, 1962, International Association of Machinists,Lodge 762,AFL-CIO filed a representation petition in Case No. 8-RC-4593 in which itsought representation of the mechanics,bodymen, painters,welders andapprentices of the Employer,Sam Winer Motors, Inc., on March 9, 1962,pursuant to a stipulation for certification upon consent election entered intoby the Employer,the International Association ofMachinists,Lodge 762,AFL-CIO, and Company Union of Sam Winer Motors, Inc., the Intervenortherein, on February 27, 1962, a representation election was conducted.OnMarch 16, 1962 the Regional Director of the Eighth Regional Office of NationalLabor Relations Board certified the Intervenor, Company Union of Sam WinerMotors, Inc., as bargaining representative of the Employer'semployees.Asa result of said election,wherein the vote was as follows: 10 for the CompanyUnion of Sam Winer Motors; 9 for International Association of Machinists,Lodge 762, AFL-CIO.Mr. BELDEN: I have no objection.TRIAL EXAMINER: Do you join in the stipulation as stated?Mr. BELDEN:3 will agree to it, yes.TRIAL EXAMINER: Very well, how about you Mr. Able?Mr. ABLE:I agree, yes.TRIAL EXAMINER:Very well.So stipulated.Insofar as the Trial Examiner is concerned the foregoing constitute the relevantfacts regarding the issues herein.Conclusions and Overall Findings of FactsFrom all of the foregoingthe TrialExaminer is convinced and finds that theRespondent discharged Clarence J. Cingle on January 8,1962, because he hadengaged in union and/or concerted activities for the purposes of collective bargain-ing or mutual aid and protection,in violation of Section 8(a)(3) and(1) of theAct.His reasoning in this regard will be discussed below.Here, as in all cases of this nature,the primary issue before us is this,what wasthe true motive for the Respondent'sdischarge of Clarence J. Cingle on January8, 1962? In the Trial Examiner's opinion,the answer to this question lies in therecord itself when considered as a wholeLet us first consider the followingfactsthat are indisputable, and which have been most persuasive to the Trial Examinerin reaching his ultimate findings as to CingleThe record clearly shows thatFairhurst.within less than an hour after he was informed by McCullough thatCingle was passing around a "paper" for an "outside union," went among theRespondent'semployees and queried them about it.Typical of his conduct inthis regard is found, not only in his own testimony, but in that of "Old Ish" Harwell,and other employees as well all of which has been discussed and disposed of at greatlength above.Then, his remarks to Cingle at the time he discharged him, to theeffect that it was the passing of the "paper" that was the primary reason for hisdischarge "as of 3:00 o'clock" on January 8, 1962A further persuasive incidentis found in the uncontradicted, undemed, and credible testimony of Able and Offausas regards Kloner's and Fairhurst's statements about Cingle during the course oftheir conversation on January 9, 1962. Such as their ieference to Fairhurst'sremarks concerning the reasons for discharging Cingle, that ". .he was passingthe paper around to get signatures to see who wanted to join the union, on companyproperty.I can't let him use company time to do this " 23Other persuasive testi-mony is found in that of several employees who were interrogated by Fairhurstafter Cingle was fired.Particularly Hollinger, Spence, and Rickenbacker.Typicalof his remarks to the employees is found in the testimony of Hollinger, which was''a SeetinfiaIn re the TrialExaminer's findings as to the purported "no-solicitation"rule. SAM WINER MOTORS, INC.211to the effect that Fairhurst told him that Cingle had "gone down the road" forpassing around the "paper,"which phrase the Trial Examiner infers and findsmeant "discharge";and that Hollinger likewise so interpreted it.Similar phrase-ology was also used by Fairhurst in his interrogation of Rickenbacker about Cingle'srole in the"paper" incident whom he informed in the course of his interrogationthat "we just fired Joe(Singleton)Cingle you know. Sam said anybody that hadanything to do with the passing of that paper around topassthem,too," 24 which theTrialExaminer likewise infers and finds meant that Cingle was discharged forpassing the"paper" around,and that the phrase to"pass them too" referred to thoselikeRickenbacker who had been engaged in the same concerted activities clearlysuch statements by Fairhurst were coercive on their face,and violative of Section8(a) (1) of the Act, and the Trial Examiner so finds.When all of the above are considered in the light of the Respondent's conductafter Cingle was fired, suchas itspromulgation of a "Company Union" to forestallany further efforts of its employees to concertedly exercise their rights under theAct; the threats of Kloner and Winer to their employees that they would eitherreduce their workweek to 3 days so that they would be ineligible for "unemploy-ment compensation"or in the alternative close the plant up and sell it for scrap,if they were successful in their efforts to exercise their rights under the Act, areso obviously violative of Section 8 (a) (1) of the Act that the Trial Examiner deemsfurther comment unnecessary.When the issue as to Cingle is considered in the light of the incidents discussedand disposed of above the Trial Examiner is thoroughly convinced that the numerousdefenses raised by the Respondent to justify its discharge of Cingle are mere pre-text and that thesole reasonfor his discharge was because he had the effronteryto exercise his rights under the Act and engage in "concerted"activities amongits employees,and he so finds.The Trial Examiner has considered the fact that Cingle was of a "belligerent"nature,25 but it must be borne in mind that the Respondent was well aware of hisshortcomings in this regard for several weeks before they discharged him, andtook no action,disciplinary or otherwise,to correct the situation,which it couldhave done,by discharging him either at the time of the motor room incident orafter it became aware of his tendency to be "belligerent."Itmust be borne inmind that both Fairhurst and Sam Winer testified on direct examination that theywere warned of Cingle's tendencies to be "belligerent"by some of his formeremployers,such as Art Winer, and others who saw Cingle on their visits to theRespondent'splant during times material herein.In the circumstances,the TrialExaminer is convinced that the Respondent'scontentions in this regard are notonly pretentious but meaningless when considered in the light of the fact that theRespondent considered him an excellent mechanic at all times material hereinThat is, the Respondent by the testimony of its own witnesses,particularly Fairhurst,has convinced the Trial Examiner that absent the "paper"incident,Cingle despitehis shortcomings would not only still be in the Respondent'semploy,but that itwould consider it a boon to have him in its service,when considered in the lightof the testimony of Fairhurst and Kloner as to the "type" of "floaters"ithad in itsshop at times material herein 26 and, finally, the Trial Examiner is convinced thatFairhurst summed it up when he admitted in substance to the Trial Examiner thatthe "paper incident" was the "straw that broke the camel's back," which the TrialExaminer also infers and finds that absent Cingle's distribution of the "paper" hewould never have been discharged.Now as to the Respondent's contention that it ".did not discharge Cingle, itmerely accelerated a future resignation date set by Cingle himself."27To theTrialExaminer the phrase"accelerated"has a peculiar ring about it, because itsums up what Fairhurst was trying to say in his testimony as regards Cingle's "backto school" resignationThe Trial Examiner has devoted considerable time to thisdefense of the Respondent,and has discussed it at considerable length above, andthough hesees no necessity for reiterating his reasons for rejecting the Respond-ent's contentions in this regard,he does feel that it merits further comment belowAfter all the folderol of Fairhurst's loquacious testimony in this regard, the factremains that the decision to"accelerate"Cingle's so-called resignation to "go backto school," was made within an hour after Fairhurst learned that he had beenpassing around the paper.The record contains no evidence that either Fairhurstri "Srim" refers to the Respondent's vice president, Sam Winer.26Seesuprafor the Trial Examiner's comments in this regardSeesuprain re Fairhurst and Kloner's remarks to Offaus and Able on January 9, 1962Quotesfrom Respondent's brief662358-63-vol 138-15 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDor any other member of management discussed the"acceleration"idea with Cinglebefore he was discharged.To the Trial Examiner at least, the Respondent's con-tentions in this regard is mere nonsense.Though the Trial Examiner has foundabove that Cingle had discussed with his coworkers the possibility that he mighttake advantage of his rights under the Veterans' Act in this regard, the TrialExaminer is convinced and reaffirms his findings above that he at no time tenderedhis resignation to Fairhurst for that purpose.Further evidence that Cingle had nointention of "going to school" is his testimony on cross-examination that he wasworking as a mechanic at the time of the hearing herein.Assumingarguendothat Cingle did formally tenderhis resignation as ofJanuary20, 1962, then why did the Respondent "move it up," so to speak, to 3 p.m., January8, 1962, without previous warning or discussion with Cingle as to its intentions inthis regard?The answer of course lies in the record as a whole. In the circum-stances, the Trial Examiner would still find that the "acceleration," upon this assumedfactual situation; was likewise violative of the Act for the same reasons he hasset forth above as regards its other defenses, to wit, pretext, and that the real motivefor its discharge, accelerated or otherwise, of Cingle was because he engaged in"concerted and/or union activities," and hence its conduct on the assumed set offacts in this regard was violative of Section 8(a)(3) and (1) of the Act.There yet remains the final disposition of the independent 8(a)( I) allegations inthe complaint.The Trial Examiner has discussed and disposed of some few above, and will notspecifically refer to them in this section of the report.For the most part they stemfrom the activities of Winer and Kloner in "setting up" the company union, andin particular their remarks and warnings to the employees at the meeting in Winer'soffice on the afternoon of January 12, 1962. Since the remarks, which for themost part are outright threats of reprisalagainstthe employees, individually andcollectively if they attempted to exercise their rights under the Act, the TrialExaminer sees no necessity to reiterate them in this section of the report.Sufficeitto say at this time that such threats of reprisal against one's employees forexercising their rights under the Act constitute interference, restraint, and coercion,and hence are violative of Section 8(a)(1) of the Act, and the Trial Examiner sofinds.Though the Trial Examinersees nonecessity for further comment herein, he doesfeel that he should point out to all concerned that the threats of reprisal we areconcerned with herein are not merely words and phrases, when considered in thelight of the record as a whole.Here we have the actual discharge of an employee,Cingle, as an example of what the Respondent meant to convey to its employeesif they to attempted to exercise their rights under the Act. In other words there ismore at issue herein than Cingle, it is the rights of other employees as well toexercise their statutory rights without fear of reprisal, such as was meted out to Cingle.Though the record shows that Cingle passed around the "paper" to some of theemployees while they were working, the Trial Examiner is convinced that his ac-tivities in this regard caused no interruption or by any stretch of the imaginationinterfered with its production schedule.Since there is some reference in the recordas to "passing the paper" around to the employees on company time and propertythe Trial Examiner feels that he should dispose of the Respondent's contention asregards its so-called "no-solicitation" rule, as a further defense to the discharge ofCingle.Quite frankly the testimony in the record in this regard is most meager.According to the record, the rule in this regard, if any, applied Ito solicitation for fundsamong its employeesduring working hours for the "Red Cross," "Community Chest"drives, and similar organizations.There is no substantial evidence in this record thatthe Respondent had any posted notices as regardsits employeesengaging in solicita-tion among themselves.Quite frankly the Trial Examiner is convinced that theRespondent never thought of the no-solicitation rule as a defense until after it haddischarged Cingle.The phrases "company time and property" and the like, such asFairhurst used in the course of his testimony at the hearing herein are "legalistic"in origin and usage, where he picked them up, so to speak, is of no concern to theTrial Examiner and he deems further comment in this regard unnecessary. Sufficeit to say that he is convinced that this defense of the Respondent is without merit,and he so finds.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. SAM WINER MOTORS, INC.213V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that the Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent unlawfully discruninated with regard to thehire and tenure of employment of Clarence J. Cingle. It will therefore be recom-mended that the Respondent offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may have sufferedby reason of such discrimination, by payment to him of a sum of money equal tothat which he normally would have earned as wages from the date of his dischargeto the date of the Respondent's offer of reinstatement, less his net earnings duringthat period, such sum to be computed in accordance with the formula set forth inF. W. Woolworth Company,90 NLRB 289-294.As the unfair labor practices found above evince a studied intent to thwart therights of employees in freely selecting their collective-bargaining representative, abroad 8(a) (1) cease-and-desist order will be recommended.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ClarenceJ.Cingle, thereby discouraging membership in the Union, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuantto Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, Sam Winer Motors, Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organization ofits employees, by discharging its employees or bydiscriminatingin any other man-ner in regard to their hire or tenure of employment or any term or condition ofemployment.(b)Threatening employees with discharge orothereconomicreprisalif theyjoin, retain membershipin, or engage inactivity on behalf of the Union, or anyother labor organization of its employees; and/or interrogating employees as to theirunion membership, activities, or desires, or as to the union membership and ac-tivities of other employees, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with,restraining,or coercing its employeesin their right to self-organization, to form labor organizations, to join or assist theUnion, or any other labor organization, to bargain collectively through representativesof their ownchoosing,and toengagein concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Clarence J. Cingle immediate and full reinstatement to the position heheld at the time he was discharged, or an equivalent position, without prejudice tohis seniority and other rights and privileges, and make him whole for any loss ofpay he may have sufferedas a resultof the discrimination against him in the mannerset forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its plant at Akron, Ohio, copies of the notice attached hereto marked"Appendix." 28Copies of said notice, to be furnished by the Regional Director forthe Eighth Region, Cleveland, Ohio, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Eighth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith.2921 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer"in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."ra In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOT discourage membership in International Association of Ma-chinists,Lodge 762, AFL-CIO,or any other labor organization of our em-ployees, by discharging or otherwise discriminating against any employeein regard to his hire, tenure of employment,or any term or condition ofemployment.WE WILL NOTthreaten our employees with discharge orother economicreprisalif they join,retainmembership in, or engage in activity on behalf ofthe Union,or any other labor organization of our employees.WE WILL NOTinterrogate our employees as to their union membership, ac-tivities,or desires,or as to the union membership and activities of other em-ployees, in a manner constituting inference,restraint,or coercion in violation ofSection 8(a) (1) of the Act.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labor or-ganizations,to join or assist the above-named Union or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in collective bargaining or other mutual aid or protection, or torefrain from any or all such activities,except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asauthorizedby theNationalLaborRelations Act.WE WILL offer ClarenceJ.Cingle immediate and full reinstatement to theposition he formerly held, or its equivalent,without prejudice to his seniority orother rights and privileges,and makehim whole for any loss of pay he mayhave suffered as a result of the discrimination against him.SAM WINER MOTORS, INC.,Employer.Dated-------------------By--------- ---------------------------------(Representative)(Title)NOTE:We will notifyany of theabove-named employees presently serving in theArmed Forces of the UnitedStates of their right to full reinstatement upon applica-tion in accordancewiththe Selective Service Act after dischargefrom the ArmedForces.Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 720Bulkley Building,1501 EuclidAvenue, Cleveland, Ohio, TelephoneNumber, Main1-4465, if theyhave questions concerning this notice or compliance with its pro-visions.